PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Geadelmann et al.
Application No. 15/368,472
Filed: 2 Dec 2016
For: FAN COIL THERMOSTAT WITH AUTOMATIC FAN RESET

:
:
:   SUA SPONTE WITHDRAWAL OF
:   HOLDING OF ABANDONMENT
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On September 21, 2021, the Patent Trial and Appeal Board (Board) issued a decision affirming the Examiner’s decision rejecting claims 1 through 17, but reversing the Examiner’s decision rejecting claims 18 and 19. 

On December 3, 2021, the examiner issued a Notice of Abandonment indicating the application is abandoned in view of the decision by the Patent Trial and Appeal Board rendered on September 21, 2021, and because the period for seeking court review of the decision has expired and there are no allowable claims.  

After a further review of the record, the Office finds that the application is not, in fact, abandoned. In particular, the Notice of Abandonment incorrectly indicated that there are no allowable claims. The record reveals that following the decision of the Board, claims 18 and 19 stand allowed.  Where claims stand allowed, section 1214.06(II) of the MPEP provides the following guidance:

The appellant is not required to file a reply. The examiner issues the application or ex parte reexamination certificate on the claims which stand allowed. It is not necessary for the applicant or patent owner to cancel the rejected claims, since they may be canceled by the examiner in an examiner’s amendment.

As stated above, applicant was not required to file a response after the Board decision of September 21, 2021.  Instead, the examiner should have proceeded in accordance with MPEP 1214.06(II).  The Office finds the application is not abandoned and the USPTO issued the Notice of Abandonment on December 3, 2021, in error.  

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status.

The application will be forwarded to Technology Center Art Unit 3763 for appropriate action consistent with this decision.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211. Questions regarding the examination of this application should be raised with the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET